EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 2 and 4, “comprising of” now reads --comprising--.

EXAMINER’S COMMENT
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The Examiner notes these references have been added to the attached PTO-892.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1 and 2 are allowed. The following is an examiner’s statement of reasons for allowance:
US 4,922,586 (Robson) discloses a mechanical connector (11; see Figure 3), comprising:
(a) a track (13) comprising a track channel formed by a track lip (14) cantilevered over said track channel,

(c) a latch (31),
(g) a latch lead-in (formed by the rounded surface of the latch 31),
(h) a connector lead-in (formed by any of the end-openings of the mechanical connector 11),
(i) said track channel interior path profile is shaped to accept the full said rail exterior path profile plus tolerance for a sliding fit thus forming a track profile and a rail profile (see Figure 3),
(j) said track and said rail are mounted to a connector back (see Figure 3),
(k) said track and said rail are connected parallel and coplanar to each other along said track’s side opposite of said track lip and said rail’s side opposite of said rail lip thus forming a longitudinal hermaphroditic pathway with a midplane between said track profile and said rail profile (see Figure 3),
(l) said longitudinal hermaphroditic pathway is of sufficient length to provide adequate structural strength when conjoined with an identical said longitudinal hermaphroditic pathway (see Figure 3), 
(m) said latch is mounted within said rail profile by mechanical means that allow said latch to transverse from within said rail profile establishing an unlatched position to either the said track profile or said track lip channel wherein establishing a latched position (see Figure 3),
 (t) said connector lead-in and said latch lead-in is formed by tapering or rounding the feature or features of said rail, said track and or said latch to provide a means of transitional 
Robson fails to disclose:
(d) a latch catch,
(e) a latch spring,
(f) a latch handle,
(n) said latch spring biases said latch in said latched position,
(o) said latch catch is mechanically affixed to the end of said track or said rail outside of said track profile at the same end of said longitudinal hermaphroditic pathway as said latch,
(p) said latch catch is located at a mirrored position of said midplane of said latch,
(q) said latch catch is located at a distance along the said longitudinal hermaphroditic pathway as said latch plus tolerance when said latch is in said latched position,
(r) said latch handle is mechanically linked to said latch,
(s) said latch transitions from said latched position to said unlatched position by moving said latch handle wherein said latch catch is not obstructed by said latch and said latch and said latch handle are passable through said track profile,
(u) whereby allowing two said identical mechanical connectors to be connected by sliding one into the other in either direction whereas the inserted mechanical connector causes the transitional movement of the other mechanical connector’s said latch from the said latched position to said unlatched position and remaining so until the said inserted mechanical connector’s said latch catch is slightly past the location of said other mechanical connector’s said latch and said inserted mechanical connector’s said latch is slightly before said other mechanical connector’s said latch catch thus allowing said latch spring of said other mechanical connector to transition said latch to the said latched position thus locking the two said mechanical connectors together between the said latch and said latch catch of each said mechanical connectors forming a latched mechanical connector pair wherein said latched mechanical connector pair can be unlatched from one another by moving the said latch handle of either said mechanical connectors to the unlatched position to allow the unlatched mechanical connector to be moved past the latched mechanical connector wherein the said latch of the said unlatched mechanical connector’s said latch is held in said unlatched position by the said track profile of the said latched mechanical connector and wherein said latch handle can be released for the remainder of the disengagement wherein when said unlatched mechanical connector’s latch has traveled past said track profile of said latched mechanical connector wherein said latch spring of the unlatched mechanical connector moves said latch to the said latched position whereby preparing said unlatched mechanical connector for the next engagement operation.
The prior art fails to fairly show or suggest a modification to Robson in order to meet the aforementioned limitations. Further, a modification to Robson in order to meet said limitations would teach away from the intended structure of Robson in that the latch (31) inherently provides its own spring characteristics (see column 4, lines 30-40), and as such, adding a further spring would be redundant and teach away from the simplicity of the mechanical connector of Robson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        February 2, 2022